Exhibit 10.54

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Daniel J. Bevevino)

THIS AGREEMENT, made as of August 29, 2007 by and between RESPIRONICS, INC., a
Delaware corporation (the “Company”), and Daniel J. Bevevino (“Executive”).

WITNESSETH:

WHEREAS, the Company is engaged in the business of the design, development,
manufacture, marketing and sale principally of sleep, respiratory and other
medical equipment and services;

WHEREAS, Executive possesses valuable knowledge and skills that will contribute
to the successful operation of the Company’s business;

WHEREAS, Executive and the Company are currently parties to an Employment
Agreement (the “Original Agreement”);

WHEREAS, Executive and the Company desire to amend and restate the Original
Agreement as herein set forth;

WHEREAS, the Company and Executive have agreed to execute and deliver this
Agreement in consideration, among other things, of (i) the access Executive will
have to confidential or proprietary information of the Company, (ii) the access
Executive will have to confidential or proprietary information to be acquired
hereafter by the Company, (iii) the willingness of the Company to make valuable
benefits available hereafter to Executive, and (iv) Executive’s receipt of
compensation from time to time by the Company; and

WHEREAS, the Company desires to retain the services of Executive, and Executive
is willing to accept employment with the Company, upon the terms and subject to
the conditions hereinafter set forth.

NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:

ARTICLE I

EMPLOYMENT

1.01. Office. Executive is hereby employed as Chief Financial Officer, of the
Company and in such other executive and managerial capacities as the Board of
Directors or the President of the Company may from time to time determine, and
in such capacity or capacities shall use his best energies or abilities in the
performance of his duties hereunder and as prescribed in the By-Laws of the
Company.

1.02. Term. Subject to the terms and provisions of Article II hereof, Executive
shall be employed by the Company for a period of one (1) year (the “Term”),
commencing on August 29, 2007 and ending one (1) year thereafter. Subject to the
terms and provisions of Article II hereof, the Term shall automatically be
extended for an additional year (i.e., a rolling one-year Term) unless, not less
than ninety (90) days prior to the expiration of the then-current Term, either
Executive or the Company shall advise the other that the Term will not be
further extended.

1.03. Base Salary. During the Term, compensation shall be paid to Executive by
the Company at the rate of $376,551.00 per annum (the “Base Salary”), payable
every other week. The Base Salary to be paid to Executive may be adjusted upward
or downward (but not below the amount specified in the preceding sentence) by
the Board of Directors of the Company at any time (but not less frequently than
annually) based upon Executive’s contribution to the success of the Company and
on such other factors as the Board of Directors of the Company shall deem
appropriate.

1.04. Executive Benefits. At all times during the Term, Executive shall have the
right to participate in and receive benefits under and in accordance with the
then-current provisions of all incentive, profit sharing, retirement, stock
option or purchase plans, life, health and accident insurance, hospitalization
and other incentive and benefit plans or programs (except for any such plan in
which Executive may not participate pursuant to the terms of such plan or
Executive’s geographic location) which the Company may at any time or from time
to time have in effect for executive employees of the Company or its
subsidiaries, Executive’s participation to be on a basis commensurate with other
executive employees considering their respective responsibilities and
compensation. Executive shall also be entitled to be reimbursed for all
reasonable expenses incurred by him in the performance of his duties hereunder.

1.05. Principal Place of Business. The headquarters and principal place of
business of the Company is located in Murrysville, Pennsylvania. Executive’s
principal place of business will be in Murrysville, Pennsylvania, and he will
reside within a reasonable distance thereof.



--------------------------------------------------------------------------------

ARTICLE II

TERMINATION

2.01. Illness, Incapacity. If, during the Term of Executive’s employment
hereunder, the Board of Directors of the Company shall determine that Executive
shall be prevented from effectively performing all his duties hereunder by
reason of illness or disability and such failure so to perform shall have
continued for a period of not less than three months, then the Company may, by
written notice to Executive, terminate Executive’s employment hereunder
effective at any time after such three month period; provided, however, that
during the Change of Control Protection Period, the determination regarding
Executive’s illness or disability shall be made by a physician selected by the
Company or its insurers and acceptable to Executive or Executive’s legal
representative. “Change of Control Protection Period” means the period
commencing upon the occurrence of a Change of Control through and including the
twenty-four (24) month anniversary of the Change of Control. Upon delivery to
Executive of such notice, together with payment of any salary accrued and unpaid
under Section 1.03 hereof, Executive’s employment and all obligations of the
Company under Article I hereof shall forthwith terminate. The obligations of
Executive under Article IV hereof shall continue notwithstanding termination of
Executive’s employment pursuant to this Section 2.01.

2.02. Death. If Executive dies during the Term of his employment hereunder,
Executive’s employment hereunder shall terminate and all obligations of the
Company hereunder, other than any obligations with respect to the payment of
accrued and unpaid salary, shall terminate.

2.03. Company Termination.

(a) For Cause Outside of the Change of Control Protection Period. This
Section 2.03(a) shall apply at all times other than during the Change of Control
Protection Period. In the event that, in the reasonable judgment of the Board of
Directors of the Company, Executive shall have (a) been guilty of any act of
dishonesty material with respect to the Company, (b) been indicted or convicted
of, or entered a plea of nolo contendere to, a crime involving moral turpitude,
whether or not in connection with the performance by Executive of his duties or
obligations to the Company, (c) intentionally disregarded the provisions of this
Agreement or (d) intentionally disregarded express instructions of the Board of
Directors or President of the Company with respect to matters of policy
continuing (in the case of clause (d)) for a period of not less than thirty
(30) days after notice of such disregard, the Company may terminate this
Agreement effective at such date as it shall specify in a written notice to
Executive. Any such termination by the Company shall be deemed to be termination
“for cause”. Upon delivery to Executive of such notice of termination, together
with payment of any salary accrued and unpaid under Section 1.03 hereof,
Executive’s employment and all obligations of the Company under Articles I and
II hereof shall forthwith terminate. The obligations of Executive under Article
IV hereof shall continue notwithstanding termination of Executive’s employment
pursuant to this Section 2.03(a).

(b) For Cause During the Change of Control Protection Period. This
Section 2.03(b) shall apply during the Change of Control Protection Period. The
Company may terminate Executive’s employment during the Change of Control
Protection Period for cause. During the Change of Control Protection Period
“cause” means: (i) the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company or any company controlled by,
controlling or under common control with the Company (“Affiliated Company”)
(other than any such failure resulting from incapacity due to physical or mental
illness or following Executive’s delivery of a notice of termination pursuant to
Section 2.06(b)), after a written demand for substantial performance is
delivered to Executive by the Board of Directors or the President of the Company
that specifically identifies the manner in which the Board of Directors or the
President of the Company believes that Executive has not substantially performed
Executive’s duties, or (ii) the willful engaging by Executive in illegal conduct
or gross misconduct that is materially and demonstrably injurious to the
Company. For purposes of this Section 2.03(b), no act, or failure to act, on the
part of Executive shall be considered “willful” unless it is done, or omitted to
be done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority (A) given pursuant to a resolution duly adopted by
the Board of Directors, or if the Company is not the ultimate parent corporation
and is not publicly-traded, the board of directors of the ultimate parent of the
Company (the “Applicable Board”), (B) upon the instructions of the President of
the Company or (C) based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. The cessation of employment of
Executive shall not be deemed to be for cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the independent directors of
the Applicable Board (excluding Executive, if Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to Executive and Executive is given
an opportunity, together with counsel for Executive, to be heard before the
Applicable Board), finding that, in the good faith opinion of the Applicable
Board, Executive is guilty of the conduct described in Section 2.03(b)(i) or
2.03(b)(ii), and specifying the particulars thereof in detail. Upon delivery to
Executive of a notice of termination pursuant to this Section 2.03(b), together
with payment of any salary accrued and unpaid under Section 1.03 hereof,
Executive’s employment and all obligations of the Company under Articles I and
II hereof shall forthwith terminate. The obligations of Executive under Article
IV hereof shall continue notwithstanding termination of Executive’s employment
pursuant to this Section 2.03(b).

(c) Without Cause. Executive’s employment hereunder may be terminated at any
time by the Company without cause if the Board of Directors or President of the
Company so determines. Except as set forth in Section 2.05 hereof, all
obligations of the Company under Article I and II cease upon termination. The
obligations of Executive under Article IV hereof shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.03(c).



--------------------------------------------------------------------------------

2.04. Executive Termination. Except during the Change of Control Protection
Period, Executive agrees to give the Company ninety (90) days prior written
notice of the termination of his employment with the Company. Simultaneously
with such notice, except during the Change of Control Protection Period,
Executive shall inform the Company in writing as to his employment/consulting
plans following the termination of his employment with the Company. In the event
Executive has terminated his employment with the Company because Executive can
show that there has been: (a) a material downgrading in Executive’s duties,
titles or responsibilities or a reduction in his Base Salary of 5% or more or a
reduction in his annual target incentive compensation of 10% or more, (b) a
change in Executive’s principal place of business to a location not within 50
miles of its present location, (c) any significant and prolonged increase in the
traveling requirements applicable to the discharge of Executive’s
responsibilities or (d) any other material adverse change in working conditions,
responsibilities or prestige (including a notice under Section 1.02 hereof that
the Term will not be further extended), Executive shall be entitled to the
compensation provided for in Section 2.05 upon such termination; provided that,
except during the Change of Control Protection Period, Executive must provide
notice of termination within ninety (90) days of the occurrence of a change
Executive believes to be covered by clause (a), (b) or (d) herein in order to
claim that the termination is because of such change. Otherwise, all obligations
of the Company under Article I cease upon termination, except for the payment of
any salary accrued and unpaid under Section 1.03 hereof. The obligations of
Executive under Article IV hereof shall continue notwithstanding termination of
Executive’s employment pursuant to this Section 2.04.

2.05. Termination Payments - Discharge Without Cause; Termination Pursuant to
Section 2.04. If (a) the Company terminates Executive’s employment without cause
pursuant to Section 2.03(c), (b) the Company advises Executive that it will not
extend the Term pursuant to Section 1.02, or (c) Executive terminates his
employment pursuant to Section 2.04, Executive shall be paid the Base Salary
then in effect for 2 years following the termination of Executive’s employment
with the Company; provided that if Executive’s notice of termination occurs
within ninety (90) days of a reduction in Executive’s Base Salary, the Base
Salary prior to the reduction shall be used for purposes of this Section 2.05.
Payment of this amount will not begin until six (6) months after the termination
of employment. Any payment for this six-month waiting period will be paid in a
lump sum as part of the first payment immediately after the six-month period has
passed. Thereafter, any payments due will be paid bi-weekly, in accordance with
the Company’s then current payroll practice. Executive has no duty to mitigate
these payments and these payments will not be reduced in any way should
Executive obtain other employment during the period in which payments are being
made. Nevertheless, except during the Change of Control Protection Period,
Executive agrees to inform the Company of his employment/consulting jobs during
the period of time which Executive is receiving money under this Section.

In addition to these payments, for eighteen (18) months after the termination ,
the Company will provide Executive with health and dental insurance coverage as
though Executive remained an employee; provided, that the Executive has enrolled
in and remains eligible for group health plan continuation coverage under
Section 4980B (COBRA) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the period of coverage provided by the Company under this paragraph
is the group health plan continuation coverage that the Executive would be
entitled to under the relevant group health plan, ERISA Section 601 et seq. and
Section 4980B of the Code. Executive will be required to pay the same portion of
the premium for such COBRA coverage as if Executive remained an employee, with
appropriate reporting of any imputed income and related tax withholding, if any.

2.06. Termination Payments - After Change of Control.

 

  (a) Change of Control shall mean the occurrence of any of the following
events:

 

  (i) Individuals who on December 1, 2006 constitute the Board of Directors
(“Board”) of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to December 1, 2006, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection by such Incumbent Directors to such
nomination) shall be deemed to be an Incumbent Director.

 

  (ii) Any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing a majority of the combined
voting power of the Company’s then outstanding securities eligible to vote for
the election of the Board (“Company Voting Securities”); provided, however, that
the event described in this paragraph (ii) shall not be deemed to be a Change of
Control by virtue of any of the following acquisitions: (A) by the Company or
any subsidiary, (B) by any employee benefit plan sponsored or maintained by the
Company or any subsidiary, or by any employee stock benefit trust created by the
Company or any subsidiary or (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities.

 

  (iii)

Consummation of any merger, consolidation, stock-for-stock exchange or similar
transaction (collectively, “Business Combination”) involving the Company or any
of its subsidiaries that requires the approval of the Company’s shareholders
(whether for such



--------------------------------------------------------------------------------

 

transaction or the issuance of securities in the transaction), in which the
holders of Company Voting Securities immediately prior to consummation of the
Business Combination own, as a group, immediately after consummation of the
Business Combination, voting securities of the Company (or, if the Company does
not survive the Business Combination, voting securities of the corporation
surviving the Business Combination) having less than 50% of the total voting
power in an election of directors of the Company (or such other surviving
corporation), excluding securities received by any holders of Company Voting
Securities in the Business Combination which represent disproportionate
percentage increases in their shareholdings in comparison to other holders of
Company Voting Securities.

 

  (iv) Consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions, excluding any Business
Combination) of all or substantially all of the assets of the Company to a
person or entity which is not controlled by or under common control with the
Company.

 

  (b) If (x) Executive is terminated without cause during the Change of Control
Protection Period, (y) the Company advises Executive during the Change of
Control Protection Period that it will not extend the Term pursuant to
Section 1.02 of the Agreement or (z) Executive provides notice to the Company
during the Change of Control Protection Period that Executive is terminating
employment with the Company because Executive can show that there has been:
(i) a material downgrading in Executive’s duties, titles or responsibilities or
any reduction in Executive’s Base Salary or annual target incentive
compensation, (ii) a change in Executive’s principal place of business to a
location not within fifty (50) miles of its present location, (iii) any
significant and prolonged increase in the traveling requirements applicable to
the discharge of Executive’s responsibilities, (iv) any other material adverse
change in working conditions, responsibilities or prestige or (v) the failure by
the Company to continue to provide Executive with employee benefits
substantially similar to those enjoyed by him immediately prior to the Change of
Control or the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Executive of any
material fringe benefit enjoyed by the Executive immediately prior to the Change
of Control, Executive shall be paid termination payments in an amount equal to
(i) two (2) full years of Executive’s Base Salary plus (ii) two (2) times the
annual target incentive compensation established by the Company for the year in
which Executive’s termination of employment occurs plus (iii) two (2) times the
amount of the annual Discretionary Contribution (as defined in the Respironics,
Inc. Supplemental Executive Retirement Plan or the 2005 Respironics, Inc.
Supplemental Executive Retirement Plan, as applicable) under the Respironics,
Inc. Supplemental Executive Retirement Plan and the 2005 Respironics, Inc.
Supplemental Executive Retirement Plan on behalf of the Executive in the last
full year immediately preceding (x) the year in which Executive’s termination of
employment occurs, or (y) the year in which the Change of Control occurs,
whichever amount is greater, and such payment shall be made to Executive in a
lump sum to be paid to Executive six (6) months after the termination of
employment; provided further that if Executive’s notice of termination occurs
within ninety (90) days of a reduction in Executive’s Base Salary or annual
target incentive compensation, the Base Salary or annual target incentive
compensation prior to the reduction shall be used for purposes of this
Section 2.06(b). Executive has no duty to mitigate these payments and these
payments will not be reduced in any way should Executive obtain other employment
during the period in which payments are being made. For purposes of this
Section 2.06(b), any good faith determination made by Executive regarding the
occurrence of any of the events described in clauses (i) through (v) of this
Section 2.06(b) shall be presumed correct unless the Company can prove
otherwise. In addition, for purposes of this Section 2.06(b), the Executive’s
mental or physical incapacity following the occurrence of an event described
above in clauses (i) through (v) shall not affect the Executive’s ability to
terminate employment for any of the reasons described in clauses (i) through
(v) of this Section 2.06(b).

Additionally, for eighteen (18) months after the termination, the Company will
provide Executive with health and dental insurance coverage as though Executive
remained an employee; provided, that the Executive has enrolled in and remains
eligible for group health plan continuation coverage under Section 4980B (COBRA)
of the Code and the period of coverage provided by the Company under this
paragraph is the group health plan continuation coverage that the Executive
would be entitled to under the relevant group health plan, ERISA Section 601 et
seq. and Section 4980B of the Code. Executive will be required to pay the same
portion of the premium for such COBRA coverage as if Executive remained an
employee, with appropriate reporting of any imputed income and related tax
withholding, if any.

Otherwise, all obligations of the Company under Article I and cease upon
termination, except for the payment of any salary accrued and unpaid under
Section 1.03 hereof. The obligations of Executive under Article IV hereof shall
continue notwithstanding termination of Executive’s employment pursuant to this
Section 2.06.



--------------------------------------------------------------------------------

2.07. Termination Payments - Excise Taxes

 

  (a) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution made or benefit provided
by the Company to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 2.07 (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code as a result of the Payment being required to
be taken into account under Section 280G(b)(2) of the Code, or any similar
excise tax or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
Excise Tax) imposed upon the Gross-Up Payment and any interest or penalties
imposed with respect to such taxes, the Executive retains from the Gross-Up
Payment an amount equal to the Excise Tax imposed on the Payment.

 

  (b) Subject to the provisions of Section 2.07(c), all determinations required
to be made under this Section 2.07, including the determination of whether a
Gross-Up Payment is required and of the amount of any such Gross-Up Payment,
shall be made by a nationally recognized independent public accounting firm
selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Executive and shall be made
on the basis of substantial authority. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Executive may appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). The initial
Gross-Up Payment, if any, as determined pursuant to this Section 2.07(b), shall
be paid to the Executive within thirty (30) business days of the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive with a
written opinion that the Executive has substantial authority not to report any
Excise Tax on his Federal income tax return. Any determination by the Accounting
Firm meeting the requirements of this Section 2.07(b) shall be binding on the
Company and the Executive, subject only to Section 2.07(c). The fees and
disbursements of the Accounting Firm shall be paid by the Company.

 

  (c) If, after the receipt by the Executive pursuant to Section 2.07(b) of any
Gross-Up Payment or a written opinion that no Excise Tax is reportable, the
Executive is required to make a payment of any Excise Tax or additional Excise
Tax, the Accounting Firm shall determine or validate the amount of such payment
(the amount of such payment or additional payments is referred to herein as the
“Gross-Up Underpayment”) and any such Gross-Up Underpayment shall be promptly
paid by the Company to or for the benefit of the Executive. If, after the
receipt by the Executive of any Gross-Up Payment advanced by the Company
pursuant to Section 2.07(b), the Executive becomes entitled to receive any
refund with respect to such payment (the amount of such refund together with any
interest paid or credited thereon is referred to herein as the “Gross-Up
Overpayment”), the Executive shall promptly pay to the Company the Gross-Up
Overpayment. The obligations to pay any Gross-Up Underpayment or Gross-Up
Overpayment shall remain in effect under this Agreement for the entire period
during which the Executive remains liable for the Excise Tax, including the
period during which any applicable statue of limitations remains open under the
Code.

 

  (d) In no event will any Gross-Up Payment be made later than the end of
Executive’s taxable year next following Executive’s taxable year in which the
related taxes are remitted to the taxing authority.

ARTICLE III

EXECUTIVE’S ACKNOWLEDGMENTS

Executive recognizes and acknowledges that: (a) in the course of Executive’s
employment by the Company it will be necessary for Executive to acquire
information including, without limitation, information concerning the Company’s
sales, sales volume, sales methods, sales proposals, customers and prospective
customers, identity of customers and prospective customers, identity of key
purchasing personnel in the employ of customers and prospective customers,
amount or kind of customer’s purchases from the Company, the Company’s sources
of supply, the Company’s computer programs, system documentation, special
hardware, product hardware, related software development, the Company’s manuals,
formulae, processes, methods, machines, compositions, ideas, improvements,
inventions or other confidential or proprietary information belonging to the
Company or relating to the Company’s affairs (collectively referred to herein as
the “Confidential Information”); (b) for purposes of this Employment Agreement,
confidential information of an affiliate of the Company or of a person or entity
with which the Company explores or conducts business is considered to be
Confidential Information; (c) the Confidential Information is the property of
the Company or a third party that provided it to the Company; (d) the use,
misappropriation or disclosure of the Confidential Information would constitute
a breach of trust and could cause irreparable injury to the Company; and (e) it
is



--------------------------------------------------------------------------------

essential to the protection of the Company’s good will and to the maintenance of
the Company’s competitive position that the Confidential Information be kept
secret and that Executive not disclose the Confidential Information to others or
use the Confidential Information to Executive’s own advantage or the advantage
of others. For purposes of this Agreement, Confidential Information shall not
include any information that is in the public domain, so long as such
information is not in the public domain as a result of any action or inaction by
Executive which would constitute a violation of this Agreement or the Company’s
policies with respect to such information.

Executive further recognizes and acknowledges that it is essential for the
proper protection of the business of the Company that Executive be restrained
following the termination of the Executive’s employment with the Company, but
only to the extent hereinafter provided (a) from soliciting or inducing any
employee of the Company to leave the employ of the Company for the applicable
period specified in Section 4.07 below, (b) from hiring or attempting to hire
any employee of the Company for the applicable period specified in Section 4.07
below, (c) from soliciting the trade of or trading with the customers and
suppliers of the Company with regard to any products or services that are
competitive with those of the Company for the applicable period specified in
Section 4.06 below, and (d) from competing against the Company for the
applicable period specified in Section 4.05 below.

Executive further recognizes and understands that his duties at the Company may
include the preparation of materials, including written or graphic materials,
and that any such materials conceived or written by him shall be done as “work
made for hire” as defined and used in the Copyright Act of 1976, 17 USC § 1
et seq. In the event of publication of such materials, Executive understands
that the Company will solely retain and own all rights in said materials,
including right of copyright, and that the Company may, at its discretion, on a
case-by-case basis, grant Executive by-line credit on such materials as the
Company may deem appropriate.

For purposes of interpreting Article III and Article IV hereof, the
acknowledgments, covenants and obligations of Executive with respect to the
Company apply equally with respect to its affiliates.

ARTICLE IV

EXECUTIVE’S COVENANTS AND AGREEMENTS

4.01. Non-Disclosure of Confidential Information. Executive agrees to hold and
safeguard the Confidential Information in trust for the Company, its successors
and assigns and agrees that he shall not, without the prior written consent of
the Company, misappropriate or disclose or make available to anyone for use
outside the Company’s organization at any time, either during his employment
with the Company or subsequent to the termination of his employment with the
Company for any reason, including without limitation termination by the Company
for cause or without cause, any of the Confidential Information, whether or not
developed by Executive, except as required in the performance of Executive’s
duties to the Company or as otherwise required by law or legal process.

4.02. Disclosure of Works and Inventions/Assignment of Patents and Other Rights.
(a) Executive shall disclose promptly to the Company or its nominee any and all
works, inventions, discoveries and improvements authored, conceived or made by
Executive during the period of employment and related to the business,
prospective business or activities of the Company, and hereby assigns and agrees
to assign all his interest therein to the Company or its nominee. Whenever
requested to do so by the Company, Executive shall execute any and all
applications, assignments or other instruments, and otherwise cooperate with the
Company at no expense to Executive, to assist the Company in applying for and
obtaining Letters Patent or Copyrights of the United States or any foreign
country or to otherwise protect the Company’s interest therein. Such obligations
shall continue beyond the termination of employment with respect to works,
inventions, discoveries and improvements authored, conceived or made by
Executive during the period of employment, and shall be binding upon Executive’s
assigns, executors, administrators and other legal representatives.

(b) Executive agrees that in the event of publication by Executive of written or
graphic materials the Company will retain and own all rights in said materials,
including right of copyright.

4.03. Duties. Executive agrees to be a loyal employee of the Company during the
Term of the Agreement. Executive agrees to devote his best efforts full time to
the performance of his duties for the Company, to give proper time and attention
to furthering the Company’s business, and to comply with all rules, regulations
and instruments established or issued by the Company, in each case during the
Term of the Agreement. Executive further agrees that during the Term of this
Agreement, Executive shall not, directly or indirectly, engage in any business
which would detract from Executive’s ability to apply his best efforts to the
performance of his duties hereunder. Executive also agrees that he shall not
usurp any corporate opportunities of the Company during the Term of the
Agreement.

4.04. Return of Materials. Upon the termination of Executive’s employment with
the Company for any reason, including without limitation termination by the
Company for cause or without cause, Executive shall promptly deliver to the
Company all correspondence, drawings, blueprints, manuals, letters, notes,
notebooks, reports, flow-charts, programs, proposals and any documents
concerning the Company’s customers or concerning products or processes used by
the Company and, without limiting the foregoing, will promptly deliver to the
Company any and all other documents or materials containing or constituting
Confidential Information.



--------------------------------------------------------------------------------

4.05. Restrictions on Competition. Executive covenants and agrees that during
the period of Executive’s employment hereunder plus a period of two (2) years
following the termination of Executive’s employment, including without
limitation termination by the Company for cause or without cause, Executive
shall not, in the United States of America or in any other country of the world
in which the Company has done business at any time during the last three years
prior to termination of Executive’s employment with the Company, engage,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder, or otherwise, alone or in association with
any other person, corporation or other entity, in any Competing Business;
provided, however, that with respect to a termination of employment occurring
during the Change of Control Protection Period, the foregoing restriction shall
apply for a period of one year following the termination of Executive’s
employment with the Company (in lieu of the longer period described at the
beginning of this sentence). For purposes of this Agreement, the term “Competing
Business” shall mean and include any person, corporation or other entity which
develops, manufactures, sells, markets or attempts to develop, manufacture, sell
or market any product or services which are the same as, similar to or compete
with the products and services (i) sold by the Company at any time and from time
to time during the last three years prior to the termination of Executive’s
employment hereunder or (ii) which are active research and development projects
of the Company of which Executive is aware at the time of termination; provided,
however, that for purposes of determining what constitutes a Competing Business
there shall not be included (x) any product or service of any entity which
Company’s Board, having been requested to do so by Executive, determines is
insignificant and not important to the Company in the future; or (y) any product
or service of any entity so long as the Executive and such entity can
demonstrate to the reasonable satisfaction of the Company that Executive is and
will continue to be effectively isolated from and not participate in the
development, manufacture, sale or marketing of such product or service, but only
so long as Executive is effectively so isolated and does not so participate
(i.e., Executive can work for an entity that has products that compete with the
Company if he is appropriately isolated from the portions of that entity that
compete).

4.06. Non-Solicitation of Customers and Suppliers. Executive agrees that during
his employment with the Company he shall not, directly or indirectly, solicit
the trade of, or trade with, any customer, prospective customer, supplier, or
prospective supplier of the Company for any business purpose other than for the
benefit of the Company, with respect to any products competitive with those of
the Company. Executive further agrees that for two years following termination
of his employment with the Company, including without limitation termination by
the Company for cause or without cause, Executive shall not, directly or
indirectly, solicit the trade of, or trade with, any customers or suppliers, or
prospective customers or suppliers, of the Company with respect to any products
competitive with those of the Company; provided, however, that with respect to a
termination of employment occurring during the Change of Control Protection
Period, the foregoing restriction shall apply for a period of one year following
the termination of Executive’s employment with the Company (in lieu of the
longer period described at the beginning of this sentence).

4.07. Non-Solicitation of Employees. Executive agrees that, during his
employment with the Company and for two years following termination of
Executive’s employment with the Company, including without limitation
termination by the Company for cause or without cause, Executive shall not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
employee of the Company to leave the Company for any reason whatsoever, or hire
any employee of the Company; provided, however, that with respect to a
termination of employment occurring during the Change of Control Protection
Period, the foregoing restriction shall apply for a period of one year following
the termination of Executive’s employment with the Company (in lieu of the
longer period described at the beginning of this sentence).

ARTICLE V

EXECUTIVE’S REPRESENTATIONS AND WARRANTIES

5.01. No Prior Agreements. Executive represents and warrants that he is not a
party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding which in any manner would limit or otherwise affect
his ability perform his obligations hereunder, including without limitation any
contract, agreement or understanding containing terms and provisions similar in
any manner to those contained in Article IV hereof. Executive further represents
and warrants that his employment with the Company will not require him to
disclose or use any confidential information belonging to prior employers or
other persons or entities.

5.02. Executive’s Abilities. Executive represents that his experience and
capabilities are such that the provisions of Article IV will not prevent him
from earning his livelihood, and acknowledges that it would cause the Company
serious and irreparable injury and cost if Executive were to use his ability and
knowledge in competition with the Company or to otherwise breach the obligations
contained in Article IV.

5.03. Remedies. In the event of a breach by Executive of the terms of this
Agreement, the Company shall be entitled, if it shall so elect, to institute
legal proceedings to obtain damages for any such breach, or to enforce the
specific performance of this Agreement by Executive and to enjoin Executive from
any further violation of this Agreement and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law. Executive acknowledges, however, that the remedies at law for any breach by
him of the provisions of this Agreement may be inadequate and that the Company
shall be entitled to injunctive relief against him in the event of any breach.
During the Change of Control Protection Period, in no event shall an asserted
violation of the provisions of Article IV constitute a basis for deferring or
withholding any amounts otherwise payable to Executive under this Agreement.



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.01. Authorization to Modify Restrictions. It is the intention of the parties
that the provisions of Article IV hereof shall be enforceable to the fullest
extent permissible under applicable law, but that the unenforceability (or
modification to conform to such law) of any provision or provisions hereof shall
not render unenforceable, or impair, the remainder thereof. If any provision or
provisions hereof shall be deemed invalid or unenforceable, either in whole or
in part, this Agreement shall be deemed amended to modify, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it valid and enforceable or, if necessary, to delete the offending
provision.

6.02. Tolling Period. The non-competition, non-disclosure and non-solicitation
obligations contained in Article IV hereof shall be extended by the length of
time during which Executive shall have been in breach of any of the provisions
of such Article IV.

6.03. Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the employment of Executive by the Company and may be
amended only by a writing signed by each of them.

6.04. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

6.05. Consent to Jurisdiction; Venue. Executive hereby irrevocably submits to
the personal jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising out of or relating to this
Agreement, and Executive hereby irrevocably agrees that all claims in respect of
any such action or proceeding may be heard and determined in either such court.
Executive hereby irrevocably waives any objection which he now or hereafter may
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement brought in the United States District Court for the
Western District of Pennsylvania or the Court of Common Pleas of Allegheny
County, Pennsylvania and any objection on the ground that any such action or
proceeding in either of such Courts has been brought in an inconvenient forum.
Nothing in this Section 6.05 shall affect the right of the Company to bring any
action or proceeding against Executive or his property in the courts of other
jurisdictions where the Executive resides or has his principal place of business
or where such property is located.

6.06. Service of Process. Executive hereby irrevocably consents to the service
of any summons and complaint and any other process which may be served in any
action or proceeding arising out of or related to this Agreement brought in the
United States District Court for the Western District of Pennsylvania or the
Court of Common Pleas of Allegheny County by the mailing by certified or
registered mail of copies of such process to Executive at his then current
address.

6.07. Agreement Binding. The obligations of Executive under this Agreement shall
continue after the termination of his employment with the Company for any
reason, with or without cause, and shall be binding on, and inure to the benefit
of, his heirs, executors, legal representatives and assigns. If the Executive
should die while any amounts are still payable to him hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or designee or, if
there be no such designee, to the Executive’s estate. This Agreement also shall
be binding upon, and inure to the benefit of, any successors and assigns of the
Company.

6.08. Successor to the Company. The Company will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. Any failure of
the Company to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement and shall
entitle the Executive to terminate the Executive’s employment and to receive the
payments and other benefits set forth in Section 2.06(b) as if Executive had
been terminated without cause during the Change of Control Protection Period. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor or assign to its business and/or assets as aforesaid.

6.09. Counterparts, Section Headings. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. The section
headings of this Agreement are for convenience of reference only and shall not
affect the construction or interpretation of any of the provisions hereof.

6.10. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) hand
delivered, (b) mailed, registered mail, first class postage paid, return receipt
requested, (c) sent via overnight delivery service or courier, delivery
acknowledgment requested, or (d) sent via any other delivery service with proof
of delivery:

if to the Company:

1010 Murry Ridge Lane

Murrysville, PA 15668

Attn: General Counsel



--------------------------------------------------------------------------------

if to Executive, at the address set forth on the signature page hereof or to
such other address or to such other person as either party hereto shall have
last designated by notice to the other party.

Executive acknowledges that he has read and understands the foregoing provisions
and that such provisions are reasonable and enforceable.

6.11 Attorney’s Fees. The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from Executive), at any time from
the date of this Agreement through Executive’s remaining lifetime or, if longer,
through the 20th anniversary of the Effective Date, to the full extent permitted
by law, all legal fees and expenses that Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company,
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement) arising in connection with a Change of
Control or a termination of employment during the Change of Control Protection
Period, plus, in each case, interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code, provided, that
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred.

6.12 Section 409A. Within the time period permitted by the applicable Treasury
Regulations, the Company may, in consultation with Executive, modify the
Agreement, in the least restrictive manner necessary and without any diminution
in the value of the payments to, or protections for, Executive, in order to
cause the provisions of the Agreement to comply with the requirements of
Section 409A of the Code, so as to avoid the imposition of taxes and penalties
on Executive pursuant to Section 409A of the Code.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.

 

        Daniel J. Bevevino    

/s/ Daniel J. Bevevino

                            RESPIRONICS, INC.     By:  

/s/ William R. Wilson

    Print Name:   William R. Wilson     Title:   Chief Human Resources Officer